Exhibit 10(u)

The following table provides information relating to total compensation amounts
paid to non-employee directors in 2007:

Director Compensation Table

 

Name

   Year    Fees
Earned or
Paid in
Cash (1)    Stock
Awards (2)    Option
Awards
(3) (4)    Non-Equity
Incentive
Plan Comp.    Change in
Pension Value
and
Nonqualified
Deferred
Comp.
Earnings    All Other
Comp. (5)    Total

Nina V. Fedoroff (6)

   2007    $ 30,267    $ 46,632    $ 109,457    $ —      $ —      $ 8,488    $
194,844

W. Lee McCollum (7)

   2007      88,009      46,632      109,457      —        —        —       
244,098

Avi M. Nash (8)

   2007      63,126      46,632      109,457      —        —        —       
219,215

William C. O’Neil, Jr. (9)

   2007      69,720      46,632      109,457      —        —        —       
225,809

Steven M. Paul (10)

   2007      55,500      46,632      115,776      —        —        —       
217,908

J. Pedro Reinhard (11)

   2007      75,515      46,632      109,457      —        —        —       
231,604

Timothy R.G. Sear (12)

   2007      55,963      46,632      109,457      —        —        —       
212,052

D. Dean Spatz (13)

   2007      63,872      46,632      109,457      —        —        —       
219,961

Barrett A. Toan (14)

   2007      64,000      46,632      109,457      —        —        —       
220,089

 

(1) Amounts listed represent payments for meeting attendance, annual retainer
and the reimbursement of travel expenses, which are described below under “Cash
Compensation.”

 

(2) Amounts listed represent the compensation cost for shares of our common
stock that were awarded to non-employee directors on January 2, 2007. Each
non-employee director as of January 2, 2007 received 1,200 shares of stock with
a total fair value of $46,632 on the award date.

 

(3) Represents the compensation cost of option awards, before reflecting assumed
forfeitures, over the requisite vesting period, as described in Statement of
Financial Accounting Standards No. 123(R), “Accounting for Stock-Based
Compensation.” The amount includes compensation cost with respect to awards
granted in previous fiscal years and the current fiscal year. Options granted to
directors vest over a three-month period. Amounts reflected within the table are
in excess of the amounts recognized in the consolidated financial statements due
to the assumed forfeiture rate reflected in the consolidated financial
statements.

 

(4) On May 2, 2007, Ms. Fedoroff and Messrs. McCollum, Nash, O’Neil, Reinhard,
Sear, Spatz and Toan each received 10,000 options that each had a total grant
date fair value of $109,457.

 

(5) Amounts listed represent consulting fees paid for services that have no
relation to the individual’s role as a Director.

 

(6) Nina V. Fedoroff resigned from the Board of Directors on August 6, 2007.

 

(7) As of December 31, 2007, Mr. McCollum had 66,000 option awards outstanding
and retained ownership of the 1,200 shares of common stock awarded to him on
January 2, 2007.

 

(8) As of December 31, 2007, Mr. Nash had 30,000 option awards outstanding and
retained ownership of the 1,200 shares of common stock awarded to him on
January 2, 2007.

 

(9) As of December 31, 2007, Mr. O’Neil had 86,000 option awards outstanding and
retained ownership of the 1,200 shares of common stock awarded to him on
January 2, 2007.

 

(10) As of December 31, 2007, Dr. Paul had 20,000 option awards outstanding and
retained ownership of the 1,200 shares of common stock awarded to him on
January 2, 2007.

 

(11) As of December 31, 2007, Mr. Reinhard had 66,000 option awards outstanding
and retained ownership of the 1,200 shares of common stock awarded to him on
January 2, 2007.

 

(12) As of December 31, 2007, Mr. Sear had 40,000 option awards outstanding and
retained ownership of the 1,200 shares of common stock awarded to him on
January 2, 2007.

 

(13) As of December 31, 2007, Mr. Spatz had 86,000 option awards outstanding and
retained ownership of the 1,200 shares of common stock awarded to him on
January 2, 2007.

 

(14) As of December 31, 2007, Mr. Toan had 66,000 option awards outstanding and
retained ownership of the 1,200 shares of common stock awarded to him on
January 2, 2007.



--------------------------------------------------------------------------------

Exhibit 10(u) (continued)

Cash Compensation

Directors who are employed by the Company receive no compensation or fees for
serving as a director or for attending board or committee meetings. Directors
who are not employed by the Company receive cash and stock compensation, as
described below.

[Except for Nina V. Fedoroff, each non-employee director received retainer fees
of $40,000 in 2007 for being a member of the Board and its Committees.
Ms. Fedoroff, who resigned from the Board in August 2007, received reduced
retainer fees of $20,000.] In addition, each non-employee director also received
a fee for his or her participation in Board and Committee meetings. The
following table provides information related to the meeting fees paid to
non-employee directors:

 

     Board of
Directors    Audit
Committee [(1)]    Compensation
Committee [(2)]    Corporate
Governance
Committee [(2)]

Participation in person (3)

   $ 3,000    $ 1,000    $ 1,000    $ 1,000

Participation via conference call

   $ 1,500    $ 500    $ 500    $ 500

 

(1) [During 2007, the Audit Committee Chairman received $4,000 for every meeting
attended in person and $2,000 for every conference call in which he
participated.]

 

(2) [During 2007, the Compensation and Corporate Governance Committee Chairmen
each received $2,000 for every meeting attended in person and $1,000 for every
conference call in which they participated. ]

 

(3) Non-employee directors participating in person at meetings also received
reimbursement of travel expenses.

Stock Compensation

Pursuant to the Company’s 2003 Long-Term Incentive Plan, the Company currently
provides non-employee directors with stock compensation as follows:

 

  •  

Newly elected directors will be granted options to acquire 20,000 shares of
common stock upon the date of his or her initial election to the Board; and

 

  •  

Eligible directors serving on the Board on the day after any annual shareholder
meeting, who have served on the Board for at least six months prior to the
annual meeting, will be granted options to acquire 10,000 shares of common stock
on such date.

 

 

•

 

Each non-employee director will be awarded 1,200 shares of common stock on
January 1st of each fiscal year.

[Eight of the nine non-employee directors received options to purchase 10,000
shares of common stock in 2007. Since Dr. Paul had not served on the board for
at least six months prior to the annual meeting, he did not receive options to
purchase 10,000 shares of common stock the day after the meeting. If elected at
the 2008 annual meeting, the seven continuing non-employee directors will
receive options to purchase 10,000 shares of common stock the day after the
meeting.] The option price per share is equal to the fair market value, or the
closing stock price, of the common stock on the date the option is granted. No
option will vest or may be exercised to any extent until the holder has
continually served as a director for at least three months from the date of
grant, provided that such options will vest and become exercisable upon
termination of service by reason of death, disability or retirement, subject to
the terms and conditions of the plan. The options expire ten years from the date
of grant.

[Each non-employee director received 1,200 shares of common stock at January 2,
2007 and January 2, 2008.]